Citation Nr: 1341082	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  07-08 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from October 1959 to June 1961.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2009, the Board reopened and remanded the Veteran's claim for service connection for vertigo, and remanded his claim for service connection for PTSD.  The case was before the Board again in October 2010, at which time, the Board granted the Veteran's claim for service connection for bilateral hearing loss and tinnitus.  With respect to the issues of entitlement to service connection for vertigo and PTSD, the Board remanded the case for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for vertigo and PTSD.  Thereafter, the case was returned to the Board for further appellate action.  

In a September 2012 rating decision, the Board denied the Veteran's claims for service connection for vertigo and PTSD.  The Veteran appealed the denials to the U.S. Court of Appeals for Veterans Claims (Court).  By April 2013 Order, the Court vacated the Board's September 2012 decision and remanded the matters to the Board for compliance with instructions contained in an April 2013 Joint Motion for Remand of the appellant and the VA Secretary.

During the course of the appeal, the Veteran moved to the jurisdiction of the RO in Phoenix, Arizona.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2013 correspondence, the Veteran, through his attorney, requested a hearing with regard to the issues currently on appeal.  However, the Board notes that the Veteran's attorney did not specify the type of hearing the Veteran desired (e.g., a hearing before a VLJ in Washington, D.C.; at the RO; or via video conference).  In December 2013 correspondence, the Veteran, through his attorney, requested a three-way video conference hearing before a member of the Board, with the Veteran appearing at the Phoenix RO and the attorney appearing at the San Diego RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the Phoenix, Arizona RO.  If possible, schedule a three-way conference with the Veteran's representative at the RO in San Diego, California.  If such a hearing is not possible, ask the Veteran and his representative if they prefer a video conference hearing at the Phoenix, Arizona RO, or a hearing in Washington, D.C.  Then, schedule the requested hearing.  The Veteran and his attorney should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


